United States Court of Appeals
                       For the First Circuit


Nos. 07-2078
     07-2246

                       BOSTON DUCK TOURS, LP,

                Plaintiff-Appellee, Cross-Appellant,

                                 v.

                       SUPER DUCK TOURS, LLC,

                Defendant-Appellant, Cross-Appellee.


            APPEALS FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Nathaniel M. Gorton, U.S. District Judge]


                               Before

                  Lipez and Howard, Circuit Judges,
             and DiClerico, Jr., Senior District Judge.*



     Robert R. Pierce, with whom Christopher D. Engebretson and
Pierce & Mandell, P.C. were on brief, for plaintiff, appellee.
     Victor H. Polk, Jr., with whom Ralph C. Martin, II, Joshua M.
Dalton, Lawrence T. Stanley, Jr., and Bingham McCutchen LLP, were
on brief for defendant, appellant.



                            June 18, 2008



     *
         Of the District of New Hampshire, sitting by designation.
              LIPEZ, Circuit Judge.         In this trademark infringement

dispute,   defendant-appellant        Super    Duck   Tours   ("Super   Duck")

appeals a preliminary injunction granted in favor of plaintiff-

appellee Boston Duck Tours ("Boston Duck").               Asserting that the

phrase "duck tour" and the image of a duck splashing in water are

generic, and therefore that there is no likelihood of confusion

between Boston Duck's marks and Super Duck's marks, appellant

requests that we dissolve the injunction requiring the alteration

of its trade name and logo.       Appellee has also cross-appealed the

order of the district court, arguing that the court committed clear

error by not enjoining Super Duck from using the term "duck" in its

trade name.

              After carefully reviewing the record in this dispute, we

conclude that the district court committed clear error by finding

the phrase "duck tour" nongeneric, and thereby according it too

much weight in its likelihood of confusion analysis. Consequently,

the   court    erred   in   issuing   a     preliminary   injunction,    which

prevented Super Duck from using the phrase "duck tour" in its own

trade name.      The district court also clearly erred in finding a

likelihood of confusion between Super Duck's and Boston Duck's

design marks.     Therefore, the court also should not have issued an

injunction preventing Super Duck from using its design mark.               We

dismiss Boston Duck's cross-appeal as moot given our resolution of

the other issues.


                                      -2-
                                 I.

A.   Duck Tours

           We recite the background facts here, adding additional

information throughout the analysis where appropriate. Both Boston

Duck and Super Duck are in the business of offering sightseeing

tours via land and water in Boston, using amphibious vehicles

commonly referred to as "ducks."   The idea to market such tours to

the public was hatched by Melvin Flath shortly after World War II.

He purchased DUKWs (pronounced "ducks"), amphibious army vehicles

used in the war to function as both trucks and boats, and fitted

them with bus seats.       His company, based in Wisconsin Dells,

Wisconsin, became the first purveyor of such tours in the country.

           Recently, these amphibious tours have surfaced in many

cities in the United States and abroad, including San Francisco,

Philadelphia, Seattle, Chicago, and London.    Many of the companies

that offer these tours use the phrase "duck tour" in their trade

names as a way of describing their services.   They also use various

logos featuring a cartoon duck and water to advertise and represent

their businesses.

B.   The Parties

           Since 1994, Boston Duck has offered sightseeing tours of

the Boston area and Charles River, largely with genuine renovated

DUKWs from World War II.   Andy Wilson, the founder of Boston Duck,

started the company after a visit to Memphis, Tennessee in 1992,


                                 -3-
where he experienced his first tour.                  The vehicles, which are

painted with a rainbow of colors and marked with the Boston Duck

logo,1 take customers to a number of Boston landmarks, including

Charles Street, the State House, the North End, Quincy Market, and

Newbury     Street.      Boston      Duck      has     received       national     and

international press coverage as well as numerous awards for its

tours.    The tours were featured in the World Series Parade after

the Boston Red Sox won the World Series in 2004 and after the

Patriots' 2002, 2004, and 2005 Super Bowl wins.                      In 2006 alone,

over 585,000 customers enjoyed a tour operated by Boston Duck.

            Begun in 2001, Super Duck is also in the business of

providing sightseeing tours by land and water.                  Rather than using

renovated DUKWs, Super Duck uses custom-made amphibious vehicles

called Hydra-Terras containing several features that make the

vessels   virtually     unsinkable.          Because     of    the    Hydra-Terras'

features,    which    make   them    "larger    and     more    modern"    than   the

original DUKW vehicles, Super Duck decided to adopt the trade name

SUPER DUCK TOURS in 2001.           The name and the company's super-hero

theme seek to portray services that are "bigger and newer"; the

company essentially combined the word "super" with the description

of the service offered, "duck tours."                The "super" theme was also

reflected    in   the   company's     advertisements          and    website,    which



     1
       See Appendix for an image of the logo.         A detailed
description of the logo is provided in Section V, infra.

                                       -4-
contain a parody of Superman ("It's a bus.       It's a boat.   It's a

Super Duck!") as well as its logo, which consists of a white

cartoon duck with an orange bill, muscular arms, and a cape.

          Super Duck opened its business in Portland, Maine in 2001

and operated exclusively there until 2003, when the company ceased

its operations in Maine and, seeking a larger New England market,

started planning operations in Boston.          Unable to obtain the

necessary approvals and Hackney licenses to begin operations on its

own, Super Duck purchased New England Tours in 2006 and thereafter

obtained the necessary permits and licenses to conduct its tours.

In late 2006 and 2007, Super Duck took steps to begin its Boston

operation,    including   launching   its   website,   advertising   its

services in local publications, and making substantial capital and

resource investments in its operations.       In May 2007, Super Duck

entered into an agreement with Discover Boston, an independent

company that offers trolley tours, whereby Discover Boston agreed

to sell tickets for Super Duck tours in exchange for a sales

commission.    Super Duck introduced its tour operations the same

month; the tours avoid the Back Bay area, a focus of Boston Duck's

tours, instead concentrating on the Boston waterfront area.




                                  -5-
C.   The Trademarks

           Boston Duck owns several state and federal trademark

registrations for the composite2 word mark BOSTON DUCK TOURS and a

composite design mark consisting of the company's name and logo in

connection with its sightseeing tour services.        For both of these

marks,   Boston   Duck's   federal    registrations   on   the   Principal

Register3 are subject to disclaimers for the terms "duck" and

"tours," meaning that it does not possess exclusive rights to use

either term separate and apart from its full, registered mark.

See, e.g., Dena Corp. v. Belvedere Int'l, Inc., 950 F.2d 1555, 1560

(Fed. Cir. 1991).     Boston Duck also owns two federal trademark

registrations, one for the composite word mark BOSTON DUCK TOURS

and the second for its composite design mark, in connection with

"clothing, namely, sweatshirts, T-shirts, golf shirts, sweaters,

visors, and hats."4    Boston Duck claims a first-use date of 1993


     2
       A "composite mark" is a mark that consists of several
separate elements.   If a mark contains components that "are so
merged together that they cannot be regarded as separate elements
. . . , the mark is a single unitary mark." 4 Thomas McCarthy,
McCarthy on Trademarks and Unfair Competition § 19:66 (4th ed.
2008).
     3
       There are a number of procedural and substantive legal
benefits that come with registration of a mark on the Principal
Register.    See 3 McCarthy, supra, § 19:9.          For example,
"registration on the Principal Register is prima facie evidence of
the validity of the registered mark, of the registration of the
mark, of the registrant's ownership of the mark, and of the
registrant's exclusive right to use the registered mark." Id.
     4
      In connection with its applications for apparel, Boston Duck
was required to disclaim the term "Boston," but not "duck" or

                                     -6-
for three of its four registrations; the fourth, the word mark in

connection with apparel, claims a first-use date of 1995.              Super

Duck does not dispute that Boston Duck maintains trademark priority

rights in the Boston area with respect to its composite marks.

               Super Duck maintains one federal registration for the

word mark SUPER DUCK TOURS on the Supplemental Register,5 in

connection with its tour services.            Super Duck filed for the mark

in 2001 on the Principal Register, but its application was rejected

by the United States Patent and Trademark Office (the "PTO"), which

ruled that the phrase was merely descriptive, and therefore not

entitled to protection unless Super Duck could establish secondary

meaning.       As a result, Super Duck agreed to register the mark on

the Supplemental Register, and further, to disclaim exclusive use

of the phrase "duck tours."            The mark has been registered since

July 2003, and Super Duck claims a first-use date of 2001.

D.   Procedural History

               On July 2, 2007, Boston Duck filed a complaint against

Super       Duck   Tours,   alleging   federal   trademark   infringement   in

violation of Section 32(1) of the Lanham Act, codified at 15 U.S.C.


"tours."
        5
       A mark may be registered on the Supplemental Register if it
is inherently non-distinctive (such as a descriptive phrase), and
is "capable of achieving trademark status through the acquisition
of secondary meaning and distinctiveness." 2 McCarthy, supra, §
12:1. A generic term cannot be registered on either the Principal
or Supplemental Registers. Id.


                                        -7-
§ 1114, federal and state unfair competition, tortious interference

with prospective business relationships, and a flock of other state

and federal claims.         In connection with these claims, Boston Duck

asked the court for a temporary restraining order and preliminary

injunction to prevent Super Duck from using its trademark or logo,

or any other mark confusingly similar to Boston Duck's mark BOSTON

DUCK TOURS, in connection with its services. Further, it sought to

enjoin Super Duck from interfering with Boston Duck's relations

with prospective customers.

              After   receiving      affidavits    and     exhibits   from   both

parties, the district court held a non-testimonial hearing on the

motion for a preliminary injunction on July 11.                  Two days later,

the court entered its judgment, granting Boston Duck's motion in

part and denying it in part.            Specifically, the court found the

term "duck tours" to be nongeneric for amphibious sightseeing tours

in the Boston area, and therefore capable of trademark protection.

The   court    used   the    eight-part       likelihood    of   confusion   test

established in Pignons S.A. de Mecanique de Precision v. Polaroid

Corp., 657 F.2d 482, 487 (1st Cir. 1981) (the "Pignons factors" or

"Pignons      analysis"),6     and    concluded     that     Boston   Duck    had


      6
       In Pignons, the court stated that when determining whether
a likelihood of confusion exists, a court should examine the
following factors: "the similarity of the marks; the similarity of
the goods; the relationship between the parties' channels of trade;
the relationship between the parties' advertising; the classes of
prospective purchasers; evidence of actual confusion; the
defendant's intent in adopting its mark; and the strength of the

                                        -8-
established a likelihood of success on the merits of its trademark

infringement claim.        Accordingly, the court enjoined Super Duck

from "using the term 'duck tours' or a cartoon duck as a trademark

. . . in association with its sightseeing tour service in the

greater Boston area."       Further, it enjoined Super Duck from using

the   term   "duck"   in    a   two-word   or   three-word   trademark   in

conjunction with either "Boston" or "tours."

             The court denied Boston Duck's preliminary injunction

request on the tortious interference claim, finding that the

tortious conduct alleged by Boston Duck was in fact committed by

Discover Boston, an independent agency unrelated to Super Duck.

Finally, pursuant to Fed. R. Civ. P. 65(c), the court required

Boston Duck to post a bond in the amount of $100,000 as security

for any costs and damages that may be incurred or suffered by Super

Duck should it be determined that the injunction was improvidently

granted.

             Both Boston Duck and Super Duck challenge on appeal

aspects of the district court's judgment.          Super Duck challenges

the district court's preliminary injunction, arguing that the court

erred by not holding that the phrase "duck tours" and the image of

a cartoon duck are generic for the services both companies provide.

Super Duck further claims that because of this error, the court

gave undue weight to the term "duck tours" and the image of a


plaintiff's mark." 657 F.2d at 487.

                                     -9-
cartoon duck when comparing the parties' respective marks, and

thereby improperly found a likelihood of confusion between the

marks BOSTON DUCK TOURS and SUPER DUCK TOURS as well as the

parties' design marks. Boston Duck cross-appeals, arguing that the

district court erred by not enjoining Super Duck from using the

word "duck" or "ducks" in any part of its trademark in conjunction

with its services.

                                       II.

           When deciding a motion for a preliminary injunction, a

district   court    weighs    several       factors:    "(1)      the   plaintiff's

likelihood   of    success    on    the   merits;      (2)   the    potential   for

irreparable harm in the absence of an injunction; (3) whether

issuing an injunction will burden the defendants less than denying

an injunction would burden the plaintiffs; and (4) the effect, if

any, on the public interest."         United States v. Weikert, 504 F.3d

1, 5 (1st Cir. 2007). The first factor, the plaintiff's likelihood

of success, is "the touchstone of the preliminary injunction

inquiry." Philip Morris, Inc. v. Harshbarger, 159 F.3d 670, 674

(1st Cir. 1998). "[I]f the moving party cannot demonstrate that he

is likely to succeed in his quest, the remaining factors become

matters of idle curiosity." New Comm Wireless Servs., Inc. v.

SprintCom, Inc., 287 F.3d 1, 9 (1st Cir. 2002).

           On     appeal,    we    review    the    grant    of    a    preliminary

injunction for abuse of discretion.                 Weikert, 504 F.3d at 6.


                                      -10-
Within that framework, findings of fact are reviewed for clear

error and issues of law are reviewed de novo.             Wine and Spirits

Retailers, Inc. v. Rhode Island, 418 F.3d 36, 46 (1st Cir. 2005).

"[W]e will set aside a district court's ruling on a preliminary

injunction motion only if the court clearly erred in assessing the

facts, misapprehended the applicable legal principles, or otherwise

is shown to have abused its discretion."          Id.

                                    III.

            Before   addressing     the    specific   arguments   raised   on

appeal, we set forth as essential background some basic principles

of trademark law related to the use of generic terms as marks.

Even though Super Duck has acknowledged that the mark BOSTON DUCK

TOURS is entitled to trademark protection, thereby conceding the

first element of Boston Duck's trademark infringement claim, see

Borinquen Biscuit Corp. v. M.V. Trading Corp., 443 F.3d 112, 116

(1st Cir. 2006), we discuss these background trademark principles

because they inform our genericism analysis of the phrase "duck

tours."

            Although trademarks are not explicitly authorized by the

United    States   Constitution,7    our    federal   legal   system   offers


     7
       By contrast, the Constitution gives Congress the express
authority to establish laws governing patents and copyrights. U.S.
Const. art. I, § 8; see also 13B Charles Alan Wright, Arthur R.
Miller & Edward H. Cooper, Federal Practice and Procedure § 3582
(2d ed. 1984) ("The Constitution gives the Congress express power
to enact patent and copyright laws, while the Congress must rely on
its general power to regulate interstate and foreign commerce in

                                    -11-
statutory protection for entities that adopt and use trademarks to

advertise and market their goods and services.8                 See generally 15

U.S.C. §§ 1051-1129 (the Lanham Act). This protection is justified

by   the    substantial        benefits     that   trademarks   offer    for   both

consumers and businesses.             Serving to distinguish and identify

goods, as well as their sources, trademarks concisely impart

information to consumers, reducing their search costs and allowing

them to make decisions that more closely coincide with their

preferences.          See Ty Inc. v. Perryman, 306 F.3d 509, 510 (7th Cir.

2002) ("The consumer who knows at a glance whose brand he is being

asked      to   buy    knows   whom   to    hold   responsible    if    the    brand

disappoints and whose product to buy in the future if the brand

pleases.").        Because consumers rely heavily on trademarks when

making choices, businesses also have an incentive to maintain

product quality, lest they lose disappointed consumers.                  See id.

                The considerable reliance on trademarks by consumers also

creates an incentive for other competing, and typically less

successful businesses, "to pass off their inferior brand as the

successful brand by adopting a confusingly similar trademark, in

effect appropriating the goodwill created by the producer of the


order to regulate trademarks." (footnote omitted)).
      8
       The term "trademark" is used throughout this opinion to
include both trademarks and service marks. Trademarks serve to
identify and distinguish goods; service marks perform the same
function for services.   In the context of this appeal, it is a
distinction without a difference.

                                           -12-
successful brand."          Id.     Trademark law is designed, in part, to

prevent these "passing-off" practices and the consumer confusion

that results from it.             See id.        Trademark infringement law is

specifically targeted to address this concern.

                 To succeed on a claim of trademark infringement, a

plaintiff must establish (1) that its mark is entitled to trademark

protection, and (2) that the allegedly infringing use is likely to

cause consumer confusion.           Borinquen Biscuit, 443 F.3d at 116.           We

have       interpreted    "likely    confusion"      to    mean   "more   than   the

theoretical possibility of confusion."               Int'l Ass'n of Machinists

and Aerospace Workers, AFL-CIO v. Winship Green Nursing Ctr., 103

F.3d 196, 200 (1st Cir. 1996).               In other words, the allegedly

infringing conduct must create "a likelihood of confounding an

appreciable number of reasonably prudent purchasers exercising

ordinary care."          Id. at 201.

                 A mark is entitled to trademark protection if it is

capable of functioning as a source-identifier of goods. Two Pesos,

Inc. v. Taco Cabana, Inc., 505 U.S. 763, 769 (1992).                Trademark law

categorizes proposed marks along a spectrum of distinctiveness,9

based       on   their   capacity    to   serve     such   a   source-identifying



       9
       "The term 'distinctive' is a key term of art in trademark
law. . . . If a designation is not 'distinctive,' it is not a
'mark.' Without achieving distinctiveness, either inherently or
through the acquisition of secondary meaning, a designation does
not have the legal status of a 'trademark' or 'service mark.'" 2
McCarthy, supra, § 11:2.

                                          -13-
function.    A   mark   is    classified   as:   (1)   generic   (least

distinctive), (2) descriptive, (3) suggestive, (4) arbitrary, or

(5) fanciful (most distinctive).    Id. at 768 (citing Abercrombie &

Fitch Co. v. Hunting World, Inc., 537 F.2d 4, 9 (2d Cir. 1976)).

Marks classified as suggestive -- COPPERTONE for sun screen10 –

arbitrary -- APPLE for computers11 -- or fanciful -- EXXON for

petroleum products12 -- are all considered inherently distinctive

because they have the capacity to serve a source-identifying

function upon first use.     As the Fourth Circuit has recited:

     The more distinctive the trade mark is, the greater its
     influence in stimulating sales, its hold on the memory of
     purchaser and the likelihood of associating similar
     designations on other goods with the same source. If the
     trade mark is a coined word, such as Kodak, it is more
     probable that all goods on which a similar designation is


     10
       "A term is suggestive if it requires imagination, thought
and perception to reach a conclusion as to the nature of goods."
Equine Techs., Inc. v. Equitechnology, Inc., 68 F.3d 542, 544 (1st
Cir. 1995) (quoting Blinded Veterans Ass'n v. Blinded Am. Veterans
Found., 872 F.2d 1035, 1040 (D.C. Cir. 1989)); see 2 McCarthy,
supra, § 11:62. The mark COPPERTONE is suggestive of suntan lotion
because it hints at the nature of the connected product.
     11
       "An arbitrary mark consists of a word or symbol that is in
common usage in the language, but is arbitrarily applied to the
goods or services in question in such a way that it is not
descriptive or suggestive." 2 McCarthy, supra, § 11:4. The mark
APPLE is arbitrary for computer-related items because its common
definition is a fruit, which is unrelated to its use in connection
with computers and other technological items.
     12
       "A fanciful mark is a word that is coined for the express
purpose of functioning as a trademark. It could also be any obscure
or archaic term not familiar to buyers." 2 McCarthy, supra,
§ 11:4. The mark EXXON is fanciful because it was invented or
designed solely to designate petroleum and other related goods. It
has no other meaning.

                                 -14-
     used will be regarded as emanating from the same source
     than when the trade-mark is one in common use on the
     variety of goods, such as "Gold Seal" or "Excelsior".

Arrow Distilleries v. Globe Brewing Co., 117 F.2d 347, 349 (4th

Cir. 1941) (quoting Restatement (First) of Torts § 731 cmt. e

(1938))   (quotation       marks   omitted).      Accordingly,           suggestive,

arbitrary, and fanciful terms may be registered as trademarks on

the Principal Register under the Lanham Act without producing any

actual evidence of their source-identifying attributes or the

public's perception of these marks.

             Descriptive marks are those that "convey[] an immediate

idea of the ingredients, qualities or characteristics of the goods"

to   which    they   are     attached,      see   Equine        Techs.,    Inc.   v.

Equitechnology, Inc., 68 F.3d 542, 544 (1st Cir. 1995) (quoting

Blinded Veterans Ass'n v. Blinded Am. Veterans Found., 872 F.2d

1035, 1040 (D.C. Cir. 1989), such as SPORTS ILLUSTRATED for a

sports magazine.       Because descriptive marks are not inherently

capable of serving as source-identifiers, such marks may only be

registered on the Principal Register after the owner has provided

sufficient     evidence to establish that the public associates the

term or phrase not only with a specific feature or quality, but

also with a single commercial source.              See 2 McCarthy, supra, §

15:1.   When a descriptive phrase becomes associated with a single

commercial     source,     the     phrase    is   said     to     have     "acquired

distinctiveness" or "secondary meaning," and therefore functions as


                                      -15-
a trademark.      See 15 U.S.C. § 1052(f) ("[N]othing [herein] shall

prevent the registration of a mark used by the applicant which has

become distinctive of the applicant's goods in commerce.").               For

example, when the public perceives the phrase SPORTS ILLUSTRATED as

a particular sports magazine in addition to its primary meaning as

a description of a specific feature or element, the phrase has

"acquired distinctiveness" or "secondary meaning" and may receive

trademark      protection.      "A   mark   is,     therefore,      considered

distinctive (and, thus, eligible for trademark protection) if it

either    is     inherently     distinctive       or     exhibits    acquired

distinctiveness     gained    through   secondary      meaning."    Borinquen

Biscuit, 443 F.3d at 116-17.

            Finally, a generic term, such as "car" or "pizza," is one

that does not have capacity as a source-identifier because it

designates the class, or "genus" of goods.                See Abercrombie &

Fitch, 537 F.2d at 9; Colt Def. LLC v. Bushmaster Firearms, Inc.,

486 F.3d 701, 705 (1st Cir. 2007) ("'A generic term is one that

does not distinguish the goods of one producer from the goods of

others.     Instead, it is one that either by definition or through

common use has come to be understood as referring to the genus of

which the particular product is a species.'" (quoting Keebler Co.

v. Rovira Biscuit Corp., 624 F.2d 366, 373-74 (1st Cir. 1980))).

Rather than answering the question "where do you come from?", a




                                     -16-
generic term merely explains "what are you?"                    Id. (quoting 2

McCarthy, supra, § 12:1).

            Because they serve primarily to describe products rather

than   identify    their   sources,     generic    terms   are        incapable   of

becoming trademarks, at least in connection with the products that

they designate.     See Park 'N Fly, Inc. v. Dollar Park & Fly, Inc.,

469 U.S. 189, 193-94 (1985). Awarding trademark rights to any user

of the term, especially the first user, would harm competitors and

consumers alike.        Competitors unable to use a common term that

describes    or   designates    their    product    are    at     a    significant

disadvantage communicating to potential customers the nature and

characteristics of the product. See Vanessa Bowman Pierce, If it

Walks like a Duck and Quacks like a Duck, Shouldn't it be a Duck?:

How a "Functional" Approach Ameliorates the Discontinuity Between

the "Primary Significance" Tests for Genericness and Secondary

Meaning, 37 N.M. L. Rev. 147, 154 (2007). Likewise, consumers will

be forced either to pay a higher price to purchase the desired

goods from the seller who owns the generic term as a trademark or

expend   additional     time   investigating      the   alternative         products

available.        Id.      Therefore,     in   accord      with       the   primary

justifications for protecting trademarks -- to aid competition and

lower consumers' search costs -- the law does not grant any party

exclusive rights to use generic terms as trademarks.




                                      -17-
          We turn now to Super Duck's several challenges to the

conclusions of the district court.

                                IV.

          We begin with Boston Duck's trademark infringement claim

against Super Duck based on the parties' word marks.    On appeal,

Super Duck challenges the district court's conclusion that Super

Duck's use of   its mark SUPER DUCK TOURS is likely to cause

confusion among the relevant consumer public with Boston Duck's use

of its mark BOSTON DUCK TOURS.13   Specifically, it argues that the

court erred by finding that the phrase "duck tours" is nongeneric

for amphibious sightseeing tours and therefore capable of receiving

trademark protection.   Because of this erroneous conclusion, Super

Duck asserts that the district court gave undue weight to the

phrase "duck tours" in the parties' respective marks when analyzing

the relevant Pignons factors. For example, rather than focusing on

the nongeneric portions of each party's mark, "BOSTON" and "SUPER,"

respectively, when comparing the marks, the court treated each

element in the parties' composite marks equally when comparing them

with one another.   If the district court had deemed "duck tours"

generic as the law requires, Super Duck contends, it would have de-

emphasized that element in each party's mark and found that the



     13
        The district court properly noted that Super Duck had
conceded the first required element in Boston Duck's trademark
infringement action -- that it owns a mark entitled to trademark
protection. See Borinquen Biscuit, 443 F.3d at 116.

                               -18-
differences between the composite marks significantly outweighed

the similarities.   Further, the court's analysis of other Pignons

factors, including Super Duck's intent in adopting its mark and the

consideration of evidence of actual confusion, would also have been

altered in favor of Super Duck.        As a result, the district court

would not have found a likelihood of confusion between the marks

and granted an injunction in favor of Boston Duck.

A.   The Eight-Factor Pignons Test

           To determine whether the district court's conclusion

regarding the second infringement requirement -- a likelihood of

confusion between the marks -- was clearly erroneous, we must

assess the district court's Pignons analysis of the composite marks

BOSTON DUCK TOURS and SUPER DUCK TOURS.           We review the district

court's factual findings for each Pignons factor for clear error.

See Equine Techs., 68 F.3d at 546.          Then we assess whether the

court's overall conclusion -- that Boston Duck was able to show a

likelihood of confusion between the marks -- is erroneous.               "The

determination as to whether a likelihood of confusion exists is a

question of fact, which we review only for clear error."           Id.

           Where the district court's analysis is based on an

incorrect legal premise, or it has not addressed a relevant and

required issue, we could remand the case to the district court for

further   consideration   in   light   of   the   legal   errors   we    have

identified.    However, where the underlying facts are largely


                                  -19-
undisputed, as they are in this case, we think that course of

action would be a waste of judicial resources and incompatible with

the urgency of the issues before us.               See Guglietti v. Sec'y of

Health & Human Servs. 900 F.2d 397, 399-400 (1st Cir. 1990)

(choosing not to remand where the facts were not in dispute and the

district court was in no better position to decide the matter); Kos

Pharm., Inc. v. Andrx Corp., 369 F.3d 700, 712 (3rd Cir. 2004)

(noting that it would be a waste of judicial resources to remand a

trademark action where the district court committed legal error,

but   the   facts   necessary   to   make    the    necessary   likelihood     of

confusion determination are undisputed); Opticians Ass'n of Am. v.

Indep. Opticians of Am., 920 F.2d 187, 194-98 (3d Cir. 1990)

(addressing    the    remaining      elements      necessary    to   support    a

preliminary injunction without remand where the district court had

erroneously found that plaintiff was unlikely to succeed on the

merits of its claim).     Where the district court's analysis reveals

a legal error, we address those conclusions de novo.                    On the

remaining factors -- the similarity of the goods, the relationship

between the parties' channels of trade, the relationship between

the parties' advertising, and the classes of prospective purchasers

–- we defer to the district court's analysis.

            1. Strength of the Plaintiff's Mark

            Although the eight-factor Pignons analysis typically

begins with an evaluation of the similarities and differences


                                      -20-
between the marks at issue, there is no necessary sequence in the

eight-factor analysis.       In this case, Super Duck has asserted that

an element of Boston Duck's mark, "duck tours," is generic.               This

genericism challenge implicates the strength of Boston Duck's mark.

Moreover, for the reasons asserted by Super Duck, if the district

court's   conclusion    on    the    genericism    question     was     clearly

erroneous, the court's analysis of several other Pignons factors

was necessarily flawed as well. Thus, we begin our discussion with

the district court's evaluation of the phrase "duck tours" and,

consequently,   its    analysis     of   the   strength   of   Boston   Duck's

composite trademark BOSTON DUCK TOURS.

                  a. The district court's genericism analysis

          Evaluating the strength of Boston Duck's composite mark,

the district court limited its discussion exclusively to the phrase

"duck tours," assessing both the phrase's conceptual strength --

its inherent distinctiveness -- and its commercial strength.14              The

court found the phrase "duck tours" was nongeneric.              In reaching

this conclusion, the court relied exclusively on a dictionary


     14
        The "conceptual strength" of a mark refers to the mark's
placement on the spectrum of distinctiveness.           "Commercial
strength" denotes the mark's consumer recognition value in the
marketplace. 2 McCarthy, supra, § 11:83. As we explain in greater
detail below, we typically evaluate a mark's strength primarily on
the basis of its commercial strength, analyzing such factors as
"the length of time a mark has been used and the relative renown in
its field; the strength of the mark in plaintiff's field of
business; and the plaintiff's action in promoting the mark."
Equine Techs., 68 F.3d at 547 (internal quotation marks omitted).


                                     -21-
definition of "duck," which did not include any reference to DUKWs

or amphibious vehicles.        See    2 McCarthy, supra, § 12:13 (listing

"dictionary definitions" as one of several factors a court should

consider when determining whether a phrase is generic).                     The

court's    analysis     of    the    genericism    issue   consisted   of   the

following:

     Unlike the examples of "wool felt" and "crab house"
     identified by the defendant, "duck tours" does not
     clearly refer to a broad, general category of services.
     Rather, the word "duck" is a play on the World WAR II
     amphibious vehicles, DUKWs, which were the distinctive
     predecessors of the vehicles used by Plaintiff, Boston
     Duck Tours. The tour itself does not involve ducks, as
     creatures, in any way. Contrary to what the name "duck
     tours" may imply, the tour does not involve either duck
     watching or duck hunting. Thus, unlike "wool felt" or
     "crab house" in which the generic terms referred exactly
     to what the public would assume the words to mean, the
     link here is more attenuated.

Although     it   did   not    classify    "duck    tours"   as   descriptive,

suggestive, or fanciful, it concluded that the phrase was capable

of receiving trademark protection.15


     15
       We agree with the concurrence that the district court erred
by assessing whether the phrase "duck tours" was a trademark owned
by Boston Duck in light of Boston Duck's assertion that it only
sought to establish a likelihood of confusion between SUPER DUCK
TOURS and its composite mark BOSTON DUCK TOURS.       However, the
district court's underlying conclusion that the phrase "duck tours"
was not generic and therefore capable of protection as a trademark
remains relevant for determining the scope of protection to which
Boston Duck's composite mark was entitled and therefore whether
Super Duck's use of its own mark SUPER DUCK TOURS was likely to
cause confusion with Boston Duck's mark. Thus, contrary to the
concurrence's suggestion, we are not conflating the likelihood of
confusion analysis with the first element of the infringement
analysis -- whether a mark is entitled to protection.        We are
undertaking the genericism analysis only to determine the scope of

                                       -22-
            The district court was correct in analyzing both the

conceptual and commercial strength of plaintiff's mark in this

case.16    Although we have tended to focus our strength analysis on

"practical     matters   [related      to     a    mark's     perception     in    the

marketplace]    and   not   the    legal      classification      of   the    mark,"

Attrezzi, LLC v. Maytag Corp. 436 F.3d 32, 40 (1st Cir. 2006); see

Beacon Mut. Ins. Co. v. OneBeacon Ins. Group, 376 F.3d 8, 19 (1st

Cir. 2004), even going so far as to say that consideration of the

inherent    distinctiveness       of   a    mark   was   "a    proposition        [not]

supported by any First Circuit case law and its logic is not

apparent to us," Attrezzi, 436 F.3d at 40, the conceptual strength

of the overall mark, and its components, is indeed relevant where

a composite mark contains an arguably generic phrase.17                If we were


protection afforded to Boston Duck's composite mark.
     16
        Without examining the specific commercial factors we
typically rely upon, the district court indirectly considered the
commercial strength of plaintiff's mark by assessing whether the
mark had acquired secondary meaning in connection with Boston
Duck's services. See 2 McCarthy, supra, § 11:82 ("When determining
the commercial or marketplace strength of a mark, the courts look
to the same kind of evidence of real world recognition of the mark
as is used to decide the presence or absence of secondary meaning
to determine whether a noninherently distinctive designation is or
is not a valid mark."). Although the district court cited evidence
of secondary meaning in connection with its analysis of the phrase
"duck tours" alone, the evidence applies equally to Boston Duck's
composite mark BOSTON DUCK TOURS.
     17
       We disagree with the concurring opinion when it states that
"where a mark is classified on the spectrum of distinctiveness is
not evidence of the choices and decision-making that a consumer
faces in the marketplace." In fact, where a mark lies on the
spectrum of distinctiveness is in part dependent on market and

                                       -23-
to measure BOSTON DUCK TOURS' strength only on the basis of

practical, commercial factors, we would risk affording greater

protection to the mark than is warranted.        Specifically, we would

risk recognizing commercial strength that is the result of the

descriptive   force   of   the   unprotectable   generic   element   "duck

tours."18 See Colt Def., 486 F.3d at 705 ("Generic terms, being the

least distinctive, receive no trademark protection.").          For this

reason, our statement in Attrezzi, where we determined the strength

of a protectable, unitary mark, does not apply to this case.19




societal conditions. Words do not exist in a vacuum. They have
definitions, associations, and connotations, all of which
contribute to the conceptual strength analysis because they reflect
how consumers view the words in the marketplace. For example, "ice
cream" and "pizza" are generic terms because consumers perceive
them as specific goods and do not associate them with a particular
brand. This reality is reflected by the factors we use to evaluate
genericism, including the use of the term in the industry and by
the media, consumer surveys, and dictionary definitions, which are
themselves a product of market and societal forces.
     18
         In Attrezzi we were faced with evaluating the strength of
a protectable mark consisting of a single element -- ATTREZZI -- in
the face of a claim that the mark was inherently weak only because
it was suggestive of the relevant goods rather than arbitrary. See
Attrezzi, 436 F.3d at 40.     In rejecting the defendant Maytag's
argument that the court rely exclusively on the mark's conceptual
strength in that case, we stated that a mark's conceptual strength,
or inherent distinctiveness, is irrelevant when making such
strength determinations. Id.
     19
       Genericism was the focus of the parties' arguments below and
on appeal. We think that focus was appropriate. We respectfully
disagree with the concurrence's reading of Attrezzi that would
foreclose in all cases any consideration of genericism when
evaluating the strength of a mark, composite or otherwise, as part
of the likelihood of confusion analysis.

                                   -24-
                        b. Is the phrase "duck tours" generic?

            To assess the district court's conclusion on the strength

of plaintiff's mark BOSTON DUCK TOURS, we must begin our analysis

with a discussion of whether the phrase "duck tours" is generic in

connection with the services offered by the parties.20                 See Am.

Cyanamid Corp. v. Connaught Labs., Inc., 800 F.2d 306, 308 (2d Cir.

1986) (noting that for the same reasons that trademark law does not

grant protection to generic words or phrases, it also does not

extend protection to a generic component of a trademark). Although

the presence of a generic term or phrase in a full mark, such as

"pizza"    in   DOMINO'S    PIZZA,   will   not   "render   the    entire   mark

invalid,    its   presence    does   affect   the   analysis   of    whether   a

competitor's mark containing the same component is likely to create

confusion."       Id.     As noted above, a generic term is one whose

"primary significance . . . to the relevant public" is as an

identifier of the nature of a good, rather than its source.                 Colt

Def., 486 F.3d at 705; see also 15 U.S.C. § 1064(3).              A question of

fact, 2 McCarthy, supra, § 12:12, "the district court's finding


     20
       Although the concurrence suggests otherwise, our evaluation
of whether the phrase "duck tours" is generic in the course of
evaluating the strength of Boston Duck's composite mark does not
contravene the well-established "anti-dissection rule."          As
McCarthy notes in the same section that the concurring opinion
cites, "[I]t is not a violation of the anti-dissection rule to view
the component parts of conflicting composite marks as a preliminary
step on the way to an ultimate determination of probable customer
reaction to the conflicting composites as a whole." 3 McCarthy,
supra, § 23:41. Our ultimate comparison is between the parties'
composite marks.

                                     -25-
[that the phrase is nongeneric] . . . [is] subject to review only

for clear error," Boston Beer Co. v. Slesar Bros. Brewing Co., 9

F.3d 175, 180 (1st Cir. 1993).

            Recognizing the deference owed to the district court and

the inherent time pressures a court faces when deciding complex

matters   at     the   preliminary       injunction      phase,    we    nevertheless

conclude that the court committed clear error by finding that the

phrase "duck tours" is nongeneric.                In undertaking its analysis,

the district court did not identify and apply the appropriate legal

standard in this case.         As a result, its factual conclusion on the

genericism question was erroneous.

                                    i. The Legal Standard

            In    undertaking       the    genericism        analysis,        the    court

overlooked relevant evidence in the record on the genericism

question.      Tasked with determining the "primary significance" of

the phrase at issue "to the relevant public," the law instructs

courts to consider several factors when undertaking this analysis:

(1)   consumer     surveys;        (2)    the    use    of   the     term      in    media

publications, (3) use of the term by competitors in the industry,

(4)   purchaser        testimony     concerning        the   term;      and    (5)     the

plaintiff's      use    of   the   term.        Colt   Def.,   486      F.3d    at   705.

Nevertheless, as noted above, the court relied exclusively on one

dictionary definition of "duck" to reach the conclusion that "duck

tours" is nongeneric.         Although the presence or absence of a word


                                          -26-
in the dictionary, and its corresponding meaning(s), is evidence of

how the public perceives a term, Surgicenters of Am., Inc. v. Med.

Dental Surgeries, Co., 601 F.2d 1011, 1015 n.11 (9th Cir. 1979)

("While not determinative, dictionary definitions are relevant and

often persuasive in determining how a term is understood by the

consuming public, the ultimate test of whether a trademark is

generic . . . ."), it is only one of many factors to consider.           The

touchstone     of   the   analysis     remains   the    phrase's   primary

significance to the relevant public.

             In addition, the district court focused on the separate

terms "duck" and "tours," not the entire phrase.             See Filipino

Yellow Pages, Inc. v. Asian Journal Publ'ns., Inc., 198 F.3d 1143,

1150 (9th Cir. 1999) (finding that the genericism analysis should

be conducted by looking at an entire mark rather than dissecting it

into   its   smaller   parts).       Rather   than   analyzing   each   word

separately, thereby altering the context of the inquiry, the court

should have considered "duck tours" as a unified phrase. As courts

have found in related contexts, a complete phrase may signify

something different than the sum of its parts.         See AmCan Enters.,

Inc. v. Renzi, 32 F.3d 233, 234 (7th Cir. 1994) ("yellow pages"

generic for a business telephone directory); American Express Co.

v. Mastercard Int'l. Inc., 685 F. Supp. 76, 78 (S.D.N.Y. 1988)

("gold card" generic for credit card services).              The district

court's decision to focus exclusively on the individual elements of


                                     -27-
the phrase, and each word's respective dictionary definition,21

removed the inquiry from its proper context and tainted the overall

analysis.

                                 ii.     Application

            Because   the     district   court   misapprehended    the   legal

framework governing the genericism inquiry, its ultimate factual

conclusion    that    "duck    tours"    is   nongeneric   was    necessarily

erroneous as well.     In reaching its conclusion, the district court

did not consider evidence in the record suggesting that the phrase

"duck tour" is generic for the amphibious, sightseeing tours

offered by both parties.        Specifically, the court did not consider

three types of evidence typically considered integral to the

genericism determination: uses (1) by the media and other third

parties, (2) within the industry generally, and (3) by Boston Duck

itself.

            With respect to the first type of relevant evidence, the

district court overlooked articles in the media and other third-

party sources that use the phrase "duck tours" generically to refer

to amphibious, sightseeing tours.             For example, a Boston Globe

article from 2002 notes that rather than walking around Portland,



     21
       We acknowledge that when assessing the dictionary definition
of a phrase, it may be necessary to define the individual elements
of the phrase and then combine those definitions to ascertain the
meaning of the phrase as a whole. In these circumstances, however,
the dictionary definition becomes less helpful for determining the
public significance of the entire phrase.

                                       -28-
Maine on foot, a visitor may use "town trolleys, duck tours, and

harbor cruises."    Beth Greenberg, Tattoos and Views The Best-Known

Artists   Craft    Their   Designs    in    Some   of   the   Region's   Most

Interesting Cities, Boston Globe, Oct. 13, 2002, at M13. Another

Boston Globe article published in 1997 used the phrase generically,

but in a different context.          In asserting that the Boston mayor

needed to manage traffic issues better in the city, the author

wrote: "It is important that city government remembers that it owns

the streets.      Tour buses, ersatz trolleys, and amphibious duck

tours need to have their routes and parking carefully examined."

Lawrence S. DiCara, Running Against Himself; Mayor Menino's Real

Race will be to Forge a Legacy after Reelection Tuesday, Boston

Globe, Nov. 2, 1997, at C1.     These articles from Boston join many

others from around the country which use "duck tours" in a generic

manner.   See, e.g., Schwan's IP, LLC v. Kraft Pizza Co., 460 F.3d

971, 975 (8th Cir. 2006) (discussing the relevance of newspaper

articles using the phrase "brick oven" to name a type of pizza

rather than a specific brand).

           Second, the court overlooked the widespread generic use

of "duck" and "duck tours" by other companies around the country

that provide the same amphibious sight-seeing services.            According

to the record, there are at least 36 companies in operation today

that provide tour services in cities around the United States and

the world.   Of these 36 tours described in the record, 32 include


                                     -29-
the term "duck" in their company or trade name, and more than 10

use both the terms "duck" and "tour(s)" in their trade name.             Many

of these companies characterize their own services generically as

"duck tours."    Taken together, this evidence indicates that when

consumers hear the term "duck tours," they associate it primarily

with a product rather than a source.         See Colt Def., 486 F.3d at

706 ("This evidence is probative of generic use because '[t]he more

members of the public see a term used by competitors in the field,

the less likely they will be to identify the term with one

particular producer.'" (quoting Classic Foods Int'l Corp. v. Kettle

Foods,   Inc.,   468   F.   Supp.   2d   1181,   1190   (C.D.   Cal.   2007))

(alteration in original)); Schwan's IP, 460 F.3d at 975 (finding

generic use of a term by a company's competitors is indicative of

public perception).

           Finally, the district court did not consider Boston

Duck's own generic use of the phrase "duck tour," which provides

strong evidence against its claim that the term is primarily

associated with its company rather than the services it provides.

See Retail Servs., Inc. v. Freebies Publ'g, 364 F.3d 535, 545 (4th

Cir. 2004) ("[E]vidence of the owner's generic use, in particular,

'is strong evidence of genericness.'" (quoting 2 McCarthy, supra,

§ 12:13)).   On its website, the company notes that "[c]ontrary to

local belief, the unique idea of a [d]uck [t]our did not originate

in Boston.   Duck operations have been in existence in the Midwest


                                    -30-
for decades, and in fact, continue to thrive.        What we did,

however, is take a unique product and improve and enhance it, while

at the same time bringing it to a major metropolitan city."    See

Boston     Duck    Tours,         http://www.bostonducktours.com/

company_history_main.html (last visited March 31, 2008).   Although

Boston Duck is quick to point out the introductory clause to its

website statement, which asserts that the local population believes

Boston Duck is the only provider of "duck tours," this speculative

statement about what the Boston population believes is largely

irrelevant for purposes of our analysis.    The two sentences, and

the website more generally, are published by Boston Duck to inform

consumers in the Boston area and around the world about the

company's history and services.   Accordingly, the site instructs

these customers that the phrase "duck tours" is the common phrase

used to describe amphibious sightseeing tours rather than Boston

Duck's product alone.

          In addition, several articles submitted by Boston Duck to

the district court to establish the company's fame and recognition

provide evidence of the company's generic use of the phrase "duck

tours" and an unwitting acknowledgment of the generic nature of the

phrase.   In a Business Week article from 1998, the author states

that "[a]t the time [when the founder of Boston Duck came up with

the idea], there were only two other Duck tours in the country."

Edith Hill Updike, A Nice Business Built on Being Nice,    Business


                               -31-
Week, Sept. 14, 1998, at 10.              In a similar article describing the

history of Boston Duck in Boston Business Journal, the writer

states that "[d]uck tours have been popular for decades in the Lake

Country of Wisconsin and in southern resort towns."                 Lauren John,

Rough Road to Amphibious Landing on the Charles, Boston Business

Journal, June 30, 1995.

             Indeed, all of this evidence, especially the widespread

use of "duck" and "duck tours" by companies in the industry,

indicates      that      no      other    "commonly    used"    and     effective

"alternative[s]"        denote     the   sightseeing   services     both    parties

offer.   See A.J. Canfield Co. v. Honickman, 808 F.2d 291, 305-06

(3d   Cir.     1986).         Although    alternatives   do    exist,      such   as

"amphibious tours," none have been widely adopted in the industry.

Unlike "duck tours," they fail to describe the services accurately

and concisely.        See     Bayer Co. v. United Drug Co., 272 F. 505, 511

(S.D.N.Y. 1921) (finding "Aspirin" generic in part because the

public   did    not     accept    the    alternative   names   to   describe      the

product); Ty Inc. v. Softbelly's, Inc., 353 F.3d 528, 532 (7th Cir.

2003) ("[B]ecause 'beanies' is so much shorter and punchier than

the alternatives that have emerged so far for designating the

product, such as 'plush beanbag animals,' Ty may be fighting a

losing war to keep its 'Beanies' trademark from becoming 'beanies'

a generic term.").          Because of the lack of adequate alternatives,

"duck tours" -- the most common and accepted term to describe the



                                          -32-
services at issue -- may not be appropriated for one party's

exclusive use.     To grant Boston Duck exclusive rights to use the

phrase in the Boston area would be to erect a barrier of entry into

the marketplace, thereby preventing other entities, such as Super

Duck, from calling their product by its name.                 Super Duck, as well

as other potential competitors, would be placed at a significant

market disadvantage.          See Devan R. Desai & Sandra L. Rierson,

Confronting the Genericism Conundrum, 28 Cardozo L. Rev. 1789, 1851

(2007).

                                     iii. Boston Duck's Counter-Arguments

             Seeking    to    convince    us    that    the     district   court's

nongenericism determination was not clearly erroneous, Boston Duck

raises a raft of arguments in support of its position that "duck

tours" is nongeneric.          Boston Duck asserts that the significant

evidence of actual confusion by consumers in the marketplace

between the marks BOSTON DUCK TOURS and SUPER DUCK TOURS indicates

that   the     phrase    "duck        tour"    possesses      source-identifying

attributes.    Confusion could not arise, Boston Duck argues, unless

consumers    associate       "duck    tours"   with    Boston    Duck's    services

specifically. Second, Boston Duck argues that the numerous records

showing that the PTO has processed trademark applications for

services     similar    to    those    provided   by    both     parties   without

requiring a disclaimer of the term "duck" or the phrase "duck tour"

suggest that the terms are neither generic nor descriptive. Third,



                                        -33-
Boston Duck claims that Super Duck should not be permitted to claim

that "duck tours" is generic now given its previous stance before

the PTO that neither the term "duck" nor the phrase "super duck

tours" was generic or descriptive.       Finally, Boston Duck argues

that the dictionary definitions indicate that "duck" is nongeneric.

We address each argument in turn.

                                   (a) Consumer Confusion

           Although   the   documentation   provided   by    Boston   Duck

establishes numerous instances of consumer confusion between the

services provided by the parties, the confusion alone suggests

little about whether the term "duck tours" is generic.                The

confusion that Boston Duck cites can easily be attributed to Boston

Duck's status as the exclusive purveyor of amphibious tours in the

Boston area for over a decade rather than the source-identifying

attributes of the phrase "duck tours."      Although trademark law is

designed   to   prevent     consumer   confusion   between    inherently

distinctive marks or descriptive marks that have acquired secondary

meaning, it is not intended to prevent confusion between two

similar, generic marks, see Blinded Veterans Ass'n v. Blinded Am.

Veterans Found., 872 F.2d 1035, 1043-45 (D.C. Cir. 1989), or,

relatedly, between marks when one mark has acquired a "de facto

secondary meaning" through its exclusive use of a generic term that

causes customers to associate the term with that specific source,

see Am. Online, Inc. v. AT & T Corp., 243 F.3d 812, 822 (4th Cir.



                                  -34-
2001) ("[T]he repeated use of ordinary words functioning within the

heartland of their ordinary meaning, and not distinctively, cannot

give   AOL   a   proprietary   right    over   those   words,     even   if   an

association develops between the words and AOL."); 1 McCarthy,

supra,   §   7:66.    Boston   Duck's    evidence   of   actual    confusion,

therefore, has little probative value on the question of whether the

phrase "duck tours" is generic.

                                       (b) PTO Treatment

             Boston Duck overstates the weight a court must give to the

decisions of the PTO regarding disclaimers.              Although the PTO

Examining Attorney is obligated to consider whether a disclaimer is

appropriate for each application reviewed, the decision remains a

discretionary choice rather than a conclusive legal determination.

See In re Creative Goldsmiths of Wash., Inc., 229 U.S.P.Q. 766, 768

(T.T.A.B. 1986) ("[W]e conclude that it is within the discretion of

an Examining Attorney to require the disclaimer of an unregistrable

component (such as a common descriptive, or generic, name) of a

composite mark sought to be registered on the Principal Register

under the provisions of Section 2(f)."); see also Trademark Manual

of Examining Procedure, § 1213(a)-(c) (5th ed. 2007).              Therefore,

a decision by the PTO to either require a disclaimer or not is

merely a single piece of evidence in the court's overall genericism

analysis.     See In re Nat'l Data Corp., 753 F.2d 1056, 1059 (Fed.

Cir. 1985) ("The power of the PTO to accept or require disclaimers



                                   -35-
is discretionary under the statute, and its practice over the years

has been far from consistent. Thus, it is inappropriate to give the

presence   or   absence   of   a   disclaimer   any   legal   significance."

(internal citation omitted)).

           Moreover, although Boston Duck invokes several relevant

trademark applications where no disclaimer of "duck" or "duck tours"

was required, other applications include such disclaimers.              For

example, an entity named Liberty Duck Tours, LLC22 maintains several

pending applications for the phrase LIBERTY DUCK TOURS that disclaim

exclusive use of the phrase "duck tours."23       Further, because "[t]he

crucial date for the determination of genericness is the date on

which the alleged infringer entered the market with the disputed

mark or term," Yellow Cab Co. of Sacramento v. Yellow Cab of Elk

Grove, Inc., 419 F.3d 925, 928 (9th Cir. 2005) -- here, late 2006

and early 2007 -- the evidence put forward by Boston Duck of the

PTO's past treatment of applications has only limited relevance to

the district court's inquiry.         The PTO's most recent decision on

this issue is its treatment of the applications for LIBERTY DUCK

     22
       Liberty Duck Tours, LLC has not yet commenced use of its
mark in connection with duck tours or other products.       The
applications were filed on an intent-to-use basis without any
first-use date provided. See 15 U.S.C. § 1051(b).
     23
       Although Liberty Duck Tours decided to disclaim the phrase
"duck tour" in each of its trademark applications for LIBERTY DUCK
TOUR, the PTO informed the company that it need not maintain the
disclaimer for its application in connection with clothing items.
Nevertheless, the PTO did not give Liberty Duck Tour the same
option to remove the disclaimer from its application for LIBERTY
DUCK TOURS in connection with sightseeing tour services.

                                     -36-
TOURS, which were considered by the PTO only last year, and which,

at least in connection with the sightseeing services at issue in

this case, contain a disclaimer for the phrase "duck tours."

                                     (c) Estoppel

           Super Duck is not foreclosed from arguing now that the

term "duck" or the phrase "duck tours" is generic because it argued

to the contrary several years ago in front of the PTO.                 That

contrary argument is simply another factor in the evidentiary mix.

See Keebler, 624 F.2d at 375 n.7 (allowing the defendant to argue

in an infringement action that plaintiff's mark was generic despite

a previous attempt to register the mark under the Puerto Rico

trademark statute); Am. Rice, Inc. v. H.I.T. Corp., 231 U.S.P.Q.

793, 798 (T.T.A.B. 1986) ("It is clear that while these earlier

positions [of the party] may be considered as evidence, no equitable

estoppel   may be derived from earlier inconsistent positions."

(internal citations omitted)).

                                     (d) Dictionary Definitions

           As already noted, the dictionary definitions in the record

are not conclusive on the question of public perception.             Boston

Duck   offered   the   definitions   of   "duck"    from   several   common

dictionaries, none of which includes a reference to amphibious World

War II vehicles. Conversely, Super Duck offered a single definition

of "duck" from the Oxford English Reference Dictionary, which states

that a duck is an "amphibious landing-craft."         Because dictionary



                                 -37-
definitions      are    not   conclusive   indicators        of   overall       public

perception, and the specific dictionary definitions offered by the

parties in this case do not significantly favor one party over the

other, this factor does not materially help Boston Duck to convince

us that the district court did not commit clear error in its

genericism determination.

                       c. Strength of the Composite Mark

            Having concluded that the phrase "duck tours" is generic

for the parties' services, we remain obligated to assess the

strength    of    plaintiff's     composite         mark    BOSTON   DUCK       TOURS.

Evaluating the conceptual strength first, we conclude that the mark

BOSTON DUCK TOURS is highly descriptive of the services Boston Duck

offers.    The mark combines "duck tours," a generic phrase entitled

to   no   trademark      protection   at     all,    with    "Boston,"      a    weak,

descriptive      term    that   deserves      minimal       protection.         Thus,

conceptually, BOSTON DUCK TOURS as a composite mark is weak.

However,    BOSTON DUCK TOURS has obtained significant secondary

meaning as a result of its continuous use in the Boston area for the

past 13 years.     This secondary meaning overcomes the mark's initial

weakness.    2 McCarthy, supra, § 11:80 ("[A] descriptive mark, upon

attaining secondary meaning may be protected just as if it had been

'strong' and arbitrary or fanciful at its inception.").

            The evidence of secondary           meaning also supports the

commercial strength of Boston Duck's mark, which is assessed by



                                      -38-
examining "the length of time the mark has been used, the trademark

holder's renown in the industry, the potency of the mark in the

product field (as measured by the number of similar registered

marks), and the trademark holder's efforts to promote and protect

the mark," Borinquen Biscuit, 443 F.3d at 121; see 2 McCarthy,

supra, § 11:82 ("When determining the commercial or marketplace

strength of a mark, the courts look to the same kind of evidence of

real world recognition of the mark as is used to decide the presence

or absence of secondary meaning to determine whether a noninherently

distinctive designation is or is not a valid mark.").

          Boston   Duck   has   received   significant   national   and

international press in connection with its services, including

coverage in U.S. Airways Attaché, W Magazine, Cosmopolitan UK, and

the Christian Science Monitor, as well as numerous awards since the

mark was first used in 1994.    For example, in 1996 Boston Duck won

the Boston Magazine award for Best Tour in Boston. As the exclusive

purveyor of duck tour services in the Boston area for over a decade,

the company has become well known, and its revenue and number of

customers have grown substantially. The number of ducks used by the

company has grown from four in 1994 to         twenty-four in 2006.

Moreover, 585,000 customers enjoyed a duck tour operated by Boston

Duck in 2006.   Further, although a number of other entities around

the country use the phrase "duck tours" in their trade names to

describe similar services, none operate within the greater Boston



                                 -39-
area. Together, these facts indicate that the composite mark BOSTON

DUCK TOURS is reasonably strong overall as an identifier of Boston

Duck's tour services in the Boston area, although part of the mark

-- "duck tours" -- is entitled to no trademark protection at all.

            2. Similarity of the Marks

            The degree of similarity between two marks -- here, BOSTON

DUCK TOURS and SUPER DUCK TOURS -- is determined by analyzing their

sight, sound, and meaning.          Volkswagenwerk Aktiengesellschaft v.

Wheeler, 814 F.2d 814, 817 (1st Cir. 1987).              Although "similarity

is determined on the basis of the total effect of the designation,

rather than a comparison of individual features," Pignons, 657 F.2d

at 487; see I.P. Lund Trading ApS v. Kohler Co., 163 F.3d 27, 43

(1st Cir. 1998), we give less weight to the generic portions of the

parties' respective, composite marks.           4 McCarthy, supra, § 23:49

("If a common portion of the two conflicting marks is a public

domain generic name, the emphasis of enquiry should be upon the

confusing similarity of the nongeneric portion, with the ultimate

issue determined by the confusing similarity of the total impression

of both marks."); see Banff, Ltd. v. Federated Dep't Stores, Inc.,

841 F.2d 486, 491 (2d Cir. 1988) (finding a likelihood of confusion

between B WEAR and BEE WEAR for womens' clothing); Am. Cyanamid, 800

F.2d   at   309   (HibVAX   does    not    infringe   HIB-IMUNE    because   the

nongeneric portions of each mark are sufficiently dissimilar); cf.

Beacon   Mut.,    376   F.3d   at   19    (finding    similarity   between   two



                                         -40-
composite marks where the dominant elements of each mark were very

similar).   Accordingly, we compare "the nongeneric components of a

mark . . . in the context of the overall composite mark."    Banff,

841 F.2d at 491.24

            Having mistakenly concluded that the phrase "duck tours"

was nongeneric, the district court placed undue emphasis on the

similarity of that phrase in the parties' marks and concluded that

the differences between the composite marks was "slight." Analyzing

     24
        Although the concurrence explicitly disavows using an
analytical approach that considers the inherent distinctiveness of
a composite mark's individual elements, the concurrence makes an
implicit genericism determination when comparing the similarity of
the parties' composite marks. The concurrence states: "[T]he term
'duck tours' is commonly understood to mean an amphibious sighting
excursion. . . . The overall impression, therefore, suggests a
similar tour offered by different enterprises."        Rather than
relying on a genericism determination to de-emphasize the phrase
"duck tours" when comparing the parties' composite marks, the
concurrence instead relies on the fact that the terms "duck" and
"tours" are disclaimed in Boston Duck's trademark registration and
that "duck tours" is disclaimed in Super Duck's registration. The
concurrence states that "[w]ords that were disclaimed in the course
of trademark registration ordinarily are not the dominant part of
a composite word mark."      We agree with the concurrence that
disclaimed terms must be de-emphasized when comparing the marks at
issue. We note, however, that the PTO requires disclaimers only
for generic and other unregistrable elements in a composite mark.
See 15 U.S.C. § 1056(a) ("The Director [of the PTO] may require the
applicant to disclaim an unregistrable component of a mark
otherwise registrable.") (emphasis added); Trademark Manual of
Examining Procedure § 1213.03(b) ("If a mark is comprised in part
of matter that, as applied to the goods/services, is generic or
does not function as a mark, the matter must be disclaimed to
permit registration . . . ."). Moreover, the decision as to what
elements must be disclaimed is made when a trademark registration
application is being processed, which often occurs prior to or
immediately after the mark is introduced into the marketplace.
Thus, the concurrence's insistence that its analysis relies
exclusively on marketplace factors to evaluate likelihood of
confusion is overstated.

                                -41-
the similarities ourselves with the correct genericism conclusion

in mind, we focus our inquiry, albeit not exclusively, on the

similarities and differences between the words "Boston" and "Super,"

the non-generic elements of each mark.     Allowing "duck tours" to

largely drop out of the analysis, we conclude that the parties'

marks are reasonably, although not completely, dissimilar. Although

both "Boston" and "Super" are two-syllable words, and they are each

followed by a two-word generic phrase, the words look and sound

completely different.   In addition, they have different meanings,

describing a different feature of their products.

          3. Similarity of the Goods

          The district court concluded that the parties "offer

virtually identical services: amphibious sightseeing tours of the

greater Boston area."   It found that although slight differences

exist between the products, including their routes, the differences

are negligible as compared to the overall similarities.    Super Duck

does not challenge this conclusion, which is amply supported by the

record.

          4. Relationship Between the Parties' Channels of Trade,
5. Relationship Between the Parties' Advertising, and 6. The
Classes of Prospective Purchasers

          After   considering   these   three   interrelated   factors

together, see Beacon Mut., 376 F.3d at 19, the district court found

significant   overlap between the companies' channels of trade,

advertising, and prospective consumers. Super Duck does not dispute



                                -42-
that the companies are close competitors, and the court's findings

are supported by the record.

            7. Evidence of Actual Confusion

            "While evidence of actual confusion is 'often deemed the

best   evidence     of   possible    future     confusion,'     proof      of   actual

confusion is not essential to finding likelihood of confusion."

Borinquen Biscuit, 443 F.3d at 120 (quoting Attrezzi, 436 F.3d at

40); see Volkswagenwerk, 814 F.2d at 818.              Nevertheless, as already

noted, Boston Duck has documented in the record several dozen

instances of actual confusion involving customers who were confused

by the parties or believed that they were affiliated.                  Having found

the    phrase    "duck   tours"     nongeneric,       the   district      court   gave

considerable      weight   to     this   evidence      of   actual   confusion     as

supporting Boston Duck's claim of infringement.

            Given our conclusion that "duck tours" is generic, the

value of the evidence of actual confusion documented by Boston Duck

is    diminished    substantially        for    the   likelihood     of    confusion

analysis.       As a matter of law, the confusion was largely, if not

exclusively, the product of Boston Duck's lack of competition in its

early years and the use of a generic phrase to describe its product.

As such, it is not the type of confusion that warrants trademark

protection.      We therefore treat that evidence as largely irrelevant

in reaching our overall determination.




                                         -43-
            8. Defendant's Intent in Adopting its Mark

            Whether the defendant acted in bad faith in adopting its

mark   is   another   factor    to   be   considered     in    determining   the

likelihood of consumer confusion.             Attrezzi, 436 F.3d at 40.      The

district court concluded that Super Duck's intent in selecting the

mark SUPER DUCK TOURS was "at least, suspect."                It explained this

conclusion by stating that "[Super Duck] knowingly and intentionally

entered the Boston market offering a service, mark and logo nearly

identical    to   that   of   Boston    Duck    Tours,   an    established   and

successful enterprise."

            The court's conclusion regarding Super Duck's intent was

clear error because it was based on the erroneous premise that the

marks SUPER DUCK TOURS and BOSTON DUCK TOURS are highly similar.

As already noted in our discussion of the similarity of the marks

factor, the marks are reasonably dissimilar because the shared

element in each party's mark is the generic phrase "duck tours."

Because this foundational element of the court's analysis was

incorrect, its conclusion that Super Duck's intent was "at least,

suspect" was necessarily mistaken as well.

            Super Duck adopted a name that combined a generic phrase

describing its product with a significantly different descriptive

term. Although there are similarities between the marks, logos, and

services, and Super Duck benefitted to some degree from Boston Duck

introducing the Boston population to the duck tour product, these



                                       -44-
effects are natural consequences of having competition in the

marketplace.       See Nora Beverages, Inc. v. Perrier Group of Am.,

Inc., 269 F.3d 114, 124 (2nd Cir. 2001) ("While intentional copying

can raise a presumption of consumer confusion, '[t]he intent to

compete by imitating the successful features of another's product

is vastly different from the intent to deceive purchasers as to the

source of the product.'" (quoting Streetwise Maps, Inc. v. Vandam,

Inc., 159 F.3d 739, 745 (2d Cir. 1998) (internal citation omitted)).

Moreover, Super Duck created its mark and logo years before it

entered the Boston market, when it began its operations in Portland,

Maine.

B. Conclusion on the Likelihood of Confusion Analysis

            Considering all of the factors in the Pignons analysis,

we conclude that the district court's finding that Boston Duck was

likely to succeed on the merits of its trademark infringement claim

is clearly erroneous. Although the companies are direct competitors

because their products, potential customers, channels of trade, and

advertising all significantly overlap, these factors alone are

insufficient to establish a successful claim of infringement. See,

e.g., Prof'l Golfers Ass'n of Am. v. Bankers Life & Cas. Co., 514

F.2d 665, 669 (5th Cir. 1975) ("[D]irect competition is not the sine

qua   non   of    trademark   infringement;   rather   the   gist   of   the

[trademark] action lies in the likelihood of confusion to the

public.").       Boston Duck has failed to demonstrate bad faith on the


                                   -45-
part of Super Duck in adopting the mark SUPER DUCK TOURS.                        Its

evidence of actual trademark confusion between the parties' marks

has little probative value because the confusion shown is largely

based on Boston Duck's lack of competition in its early years and

each party's use of the generic phrase "duck tours" in its mark.25

Where the parties are direct competitors, the most important factor

in the Pignons analysis is the similarity-of-marks inquiry.                     See

McNeil Nutritionals, LLC v. Heartland Sweeteners, LLC, 511 F.3d 350,

367 (3d Cir. 2007) ("'[W]hen goods are directly competing [as is

undisputed in the instant case], both precedent and common sense

counsel    that    the       similarity    of      the   marks   takes    on   great

prominence.'") (quoting A & H Sportswear, Inc. v. Victoria's Secret

Stores, Inc., 237 F.3d 198, 214 (3rd Cir. 2000))).                        Here, the

parties' marks -- with greater emphasis placed on the words "Boston"

and "Super" -- are substantially dissimilar, based on sight, sound,

and meaning.       To the extent any similarity exists between the

composite marks, that similarity is a result of each party's

decision   to     use    a    generic     phrase    to   describe   its    product.

Accordingly, we conclude that the Pignons factors do not establish

a likelihood of confusion between the parties' composite word marks.

That conclusion means that Boston Duck has failed to establish a




     25
       We acknowledge that evidence of actual confusion is not
required to succeed on an infringement action.   See Borinquen
Biscuit, 443 F.3d at 120-21.

                                          -46-
likelihood of success on the merits of its trademark infringement

claim.

                                 V.

          We turn now to the infringement analysis of the parties'

composite design marks.26   In reviewing Boston Duck's petition for

a preliminary injunction, the district court also found that Boston

Duck was likely to succeed on its trademark infringement claim

relating to the parties' design marks.27    Accordingly, the court

enjoined Super Duck from using, in connection with its services, any

design that contained a cartoon duck in water.

A. The Eight-Factor Pignons Test

          Without evaluating each Pignons factor separately, the

court found that the parties' design marks were "striking[ly]

similar[]" and, consequently, that Super Duck's decision to choose

a logo "nearly identical" to that of Boston Duck's called into

question its intent in      choosing its mark.    Relying on these

findings, the court found a likelihood of confusion between the

parties' design marks.   We disagree with the court's analysis and

conclusions.




     26
       See Appendix for images of the parties' respective composite
design marks.
     27
        Super Duck did not contest that Boston Duck's composite
design mark is inherently distinctive or, alternatively, that it
has obtained secondary meaning based on its long and continued use
in connection with Boston Duck's services.

                                -47-
           Although      several    of    the   eight      factors   warranted

independent analysis directed specifically at the parties' design

marks -- including the similarity of the marks, the evidence of

actual confusion, and the strength of Boston Duck's mark -- the only

factor the court considered separately was the similarity of the

designs.   On this factor, the court limited its focus to a single

element within each mark -- the central image of a cartoon duck

splashing in water -- to the exclusion of other elements, including

the colors present in each image, the background images, the content

and design of the textual elements in each mark, and their overall

appearance.   In the absence of a discussion of the strength of

Boston Duck's mark, the similarities between the parties' composite

design marks, and evidence of actual confusion by the district

court, we address these factors de novo, and then evaluate our

conclusions in conjunction with the district court's findings and

our own earlier discussion of the remaining Pignons factors.

           1. Strength of Plaintiff's Mark

           Again,   we    begin    our   analysis   with    the   strength   of

plaintiff's composite design mark, including an inquiry into whether

the central element of that mark -- the image of a duck splashing

in water -- is generic in connection with plaintiff's duck tour

services. As noted above, the strength determination, including the

important genericism component, weigh heavily in our consideration

of the other Pignons factors.



                                     -48-
                  a. Genericism

           The district court did not subject Boston Duck's design

to a genericism analysis in the context of assessing the strength

of plaintiff's mark.     Just as a word or phrase may be classified as

generic, so too can an image or logo that describes a category of

goods or services rather than a specific source.          See 2 McCarthy,

supra, § 12:34 ("A mark that consists of an illustration of the

goods themselves may be 'generic,' and hence incapable of serving

a trademark function at all."); Kendall-Jackson Winery, Ltd. v. E.

& J. Gallo Winery, 150 F.3d 1042, 1049 (9th Cir. 1998) (finding that

an image of a grape leaf on a wine bottle was not itself a

protectable mark because it cannot serve to distinguish between

brands). Accordingly, Super Duck argued that the image of a cartoon

duck in water is generic for duck tour services and therefore these

images should play a minimal role in the Pignons analysis of the

design marks.   The district court, however, did not address this

issue directly; instead, it compared the marks with the underlying

assumption that all of the elements of Boston Duck's logo were

nongeneric.

           On appeal, Super Duck contests the district             court's

implicit   conclusion,    arguing   that   the   court   ignored   evidence

establishing that virtually every duck tour company in the country

uses a cartoon duck in its logo, and many of those use a cartoon

duck in conjunction with an image of water.          From this evidence,



                                    -49-
Super Duck argues that the image of a cartoon duck in water merely

describes     duck       tour   services       rather    than    a   specific     provider

thereof, and the image, therefore, is generic.

              Although many duck tour providers use the image of a duck

in water in connection with their products, many others do not.28

Other than industry use, there is no evidence in the                                   record

establishing how the consumer population perceives the image in

question.         Therefore, we have little basis upon which to conclude

that the image of a duck in water is viewed by the public as merely

synonymous with the phrase "duck tour," such that it has no source-

identifying capacity at all.              Moreover, the evidence in the record

suggests that there are effective alternatives to the image of a

duck    in   water       to   identify     a    source    of     duck    tour     services.

Accordingly, to grant an entity the exclusive use of such a design,

thereby preventing other entities from using a design confusingly

similar      to    it,    would   not    give    the     first    user    a   significant

competitive advantage.            Based on these factors, we cannot conclude

that the district court clearly erred in its implicit finding that

the    design      is    nongeneric.29         See   2   McCarthy,       supra,    §    12:20

       28
       Although the record does not include the design marks for
every duck tour provider in the nation, it does present the design
marks for sixteen such providers, excluding both Boston Duck and
Super Duck. Of the sixteen providers, seven use the image of a
duck in water as part of their design marks.
       29
       Our conclusion is limited to analyzing the district court's
conclusion based on the evidence in the record. We need not decide
here whether the image of a duck in water could ever be deemed
generic for duck tour services.

                                           -50-
("[T]here is only a fine line between describing [a product] and

naming [it].").

           However,    although     we   have   insufficient   evidence     to

conclude that the image of a duck splashing in water is generic for

duck tour services,      we do conclude that the image is highly

descriptive for the parties' services, and hence the image has weak

source-identifying attributes.       See Lawrence v. P.E. Sharpless Co.,

203 F. 762 (E.D. Pa. 1913) (finding the image of a cow descriptive

for dairy products); In re Eight Ball, Inc., 217 U.S.P.Q. 1183

(T.T.A.B. 1983) (finding the picture of an eight ball and a pool cue

merely   descriptive   of   billiard     parlor   services);   see   also    1

McCarthy, supra, § 7:36 (listing relevant cases). Accordingly, less

weight   should   be   given   to   this   specific   similarity     in   the

similarity-of-the-marks analysis.

                   b. Strength of the Composite Mark

           Examining the overall strength of plaintiff's composite

design mark, which consists of the duck image in conjunction with

other design elements and Boston Duck's trade name, we conclude that

the conceptual and commercial strength of this design mark are

similar to that of Boston Duck's word mark BOSTON DUCK TOURS. Given

its widespread recognition and continued use in the Boston area for

over a decade, the composite design mark is reasonably strong,

despite the fact that it contains elements that have an inherently

weak capacity as source-identifiers.



                                    -51-
          2. Similarity of the Marks

          As    with    word        marks,     when   comparing    design   marks

"similarity is determined on the basis of the total effect of the

designation, rather than a comparison of individual features."

Pignons, 657 F.2d at 487 (quoting Alpha Indus., Inc. v. Alpha Steel

Tube & Shapes, Inc., 616 F.2d 440, 444 (9th Cir. 1980)); see 4

McCarthy, supra, § 23:25 ("Obviously, for picture and design marks

(as   opposed   to     word        marks),   similarity     of    appearance   is

controlling.").      Even if elements of each party's mark overlap, or

are visually similar, the marks as a whole may still create a

distinct commercial impression, especially if the similarities are

limited   to    generic       or     descriptive      elements.     See     McNeil

Nutritionals, 511 F.3d at 359 ("[F]orceful and distinctive design

features should be weighed more heavily because they are more likely

to impact the overall impression."); see also First Sav. Bank,

F.S.B. v. First Bank Sys., Inc., 101 F.3d 645, 655 (10th Cir. 1996)

("When the primary term is weakly protected to begin with, minor

alterations may effectively negate any confusing similarity between

the two marks."). Further, the marks should be viewed "sequentially

[as if one were] in the context of the marketplace" rather than "in

a side-by-side comparison."            Louis Vuitton Malletier v. Dooney &

Bourke, Inc., 454 F.3d 108, 117 (2d Cir. 2006).

          Considering the parties' respective designs as a whole,

as they have been depicted in the record, including the colors used,



                                        -52-
the text, and the various design elements contained therein, we

conclude      that   the    parties'    design       marks   are   substantially

dissimilar.      Although each contains the central image of a cartoon

duck in water, the ducks are significantly different in overall

appearance.      Further, the other elements depicted in conjunction

with    the   duck   are   substantially      dissimilar.      Together,   these

differences indicate that the designs are associated with separate,

unrelated sources rather than the same one.

              To highlight the differences between the marks, we briefly

describe the features of each.           Boston Duck's logo consists of a

purple      background     enclosed    within    a     black-bordered   circle.

Encircling the top of the background is the name BOSTON DUCK TOURS

in black, in a sans-serif font.30             Finally, a yellow cartoon duck

with a camouflage hat sits in the center of the circle, flapping its

wings into some water and causing the blue-and-white-tipped water

to splash outside of the contained circle.

              By contrast, Super Duck's logo has a blue background,

denoting water, and contains several orange elements as an accent.

At the top portion of the logo, and getting smaller across the logo

to suggest motion from the left portion of the logo to the right

portion, the trade name Super Duck Tours is printed in orange, in


       30
       A serif is an "accretion at the end of the stems of roman
letters."   A serif font -- such as Times New Roman -- contains
"serifs" whereas a sans-serif font does not. Futura is a common
sans-serif font. Phil Baines & Andrew Hastam, Type & Typography
207 (2005).

                                       -53-
a serif font.   At the center of the logo is a white cartoon duck,

shaped to depict an actual duck tour vehicle, and simulating the

move from land to water that a tour vehicle makes.      The duck is

wearing an orange cape and holding up an orange flag with one of its

two muscular arms.   Passengers crowd together on the deck of the

duck, which has "Super Duck Tours" emblazoned on its side.    As the

duck enters the water, white pockets of water splash into the air.

          The many specific differences between the two marks

reaffirm our conclusion about the central enquiry:      if consumers

viewed these two marks sequentially in the marketplace, they would

not consider them substantially similar.

          3. Evidence of Actual Confusion

          Although the record contains evidence that customers

confused the parties' services, and perhaps their trade names, we

are unable to discern any evidence of actual confusion traceable

specifically to the parties' logos.      In any event, as we noted

above, evidence of actual confusion is not necessary to succeed on

a trademark infringement action.   See Volkswagenwerk, 814 F.2d at

818.

B. Conclusion on the Likelihood of Confusion Analysis

          We consider the above three factors in conjunction with

our analysis of the other five Pignons factors undertaken in our

discussion of the parties' word marks.   Because those five factors

focus on the parties themselves, or the goods and services at issue,


                               -54-
rather than the marks, the analysis is identical.             See supra Part

IV.A.   Four of those factors -- the similarity of the goods; the

relationship   between     the     parties'   channels   of     trade;   the

relationship between the parties' advertising; and the classes of

prospective purchasers -- weigh in favor of Boston Duck.            As noted

above, so too does the strength of the mark.         However, the absence

of bad faith by Super Duck weighs against a finding of infringement.

And, most importantly, the designs' overall dissimilarity weighs

strongly   against   a   finding   of   likely   confusion.      See   McNeil

Nutritionals, 511 F.3d at 367 (noting that the similarity-of-the-

marks factor becomes more important where the products at issue

directly compete with one another).              Visually, the marks are

substantially different.      The greatest similarity between them --

the image of a cartoon duck in water -- is of minimal significance

because of its highly descriptive nature.          Thus, we conclude that

the district court's determination that there is a likelihood of

confusion between Boston Duck's design mark and Super Duck's design

mark is clearly erroneous. Again, that conclusion means that Boston

Duck has failed to establish a likelihood of success on the merits

of its infringement claim.

                                     VI.

           Although we have concluded that we must reverse the

decision of the district court, we have had the luxury of time in

reaching our decision in this difficult case -- a luxury that the



                                    -55-
district court did not have.          Despite those constraints, the

district court issued a thoughtful opinion which allowed the parties

to focus their arguments in a manner that has been helpful to us.

          For the reasons stated herein, Boston Duck failed to

establish a likelihood of success on its claims of trademark

infringement.   Accordingly, the district court should not have

issued a preliminary injunction against Super Duck precluding the

use of its word and design marks.31    We reverse the district court's

order and remand the matter to the district court for further

proceedings consistent with this opinion.       Costs are awarded in

favor of Appellant Super Duck Tours.

          So ordered.

                  - Concurring Opinion Follows -




     31
        Our conclusion that the district court's grant of an
injunction against Super Duck was an abuse of its discretion
renders moot Boston Duck's cross-appeal with respect to the
injunction's scope.

                                -56-
            DICLERICO, District Judge, concurring in the judgment.

Although I agree that the preliminary injunction was erroneously

issued and must be vacated, I respectfully disagree with the

majority’s reasoning in reaching that conclusion.             We agree on the

basic standard for determining infringement, which requires proof

that:    (1)    the asserted trademark is entitled to Lanham Act

protection, and (2) “the allegedly infringing use is likely to

result in consumer confusion.” Borinquen Biscuit, 443 F.3d at 116.

We agree that “duck tours” is a commonly used phrase that means

amphibious sightseeing excursions. We also agree that because “duck

tours” is a commonly used phrase and is shared by both of the

trademarks at issue in this case, that phrase is insignificant in

determining     whether   the     marks   are   likely   to   cause    consumer

confusion.

            I part company with the majority, however, because the

majority separately classifies the phrase “duck tours” as a generic

phrase and uses that analysis to conclude that the asserted mark,

BOSTON   DUCK   TOURS,    lacks    strength,    making   consumer     confusion

unlikely.     In so doing, the majority has conflated the first and

second elements of the trademark infringement standard, which in my

opinion should be treated separately. I write separately to explain

my conclusion that the preliminary injunction must be vacated.




                                     -57-
                                       I.

            It is important to begin with a brief review of the

procedural history of this case and the posture in which it reached

this court.   In the district court, the parties agreed that BOSTON

DUCK TOURS is a protected mark.        The district court recognized this

agreement   and   held,   in   its    order   granting    the   motion    for   a

preliminary   injunction,      that    “there   is   no   challenge      to   the

plaintiff’s ownership of a protected mark,”           Boston Duck Tours, LP

v. Super Duck Tours, LLC, 514 F. Supp. 2d 119, 124 (D. Mass. 2007).

Because the first element of the infringement claim was established,

the court was not required to consider whether BOSTON DUCK TOURS is

a protected mark.         Therefore, the court properly turned to a

consideration of the second infringement element, the likelihood of

consumer confusion, and reviewed the evidence under the eight

Pignons factors.

            In support of its motion for a preliminary injunction,

Boston Duck focused on the similarity of Super Duck’s mark and logo

to its own, along with evidence of actual consumer confusion, to

show a likelihood of success on its infringement claim.            Super Duck

responded that Boston Duck was not likely to prove infringement,

primarily due to the weakness of its mark.           Super Duck argued that

part of Boston Duck’s mark, the phrase “duck tours,” is generic and

not entitled to Lanham Act protection.           In response, Boston Duck

argued that its mark, BOSTON DUCK TOURS, was protected and not



                                      -58-
generic.32    Therefore, the parties in the first instance introduced

the term “generic” into the analysis of the second element of

infringement.

             “Generic”   is   a   term   of   art   used   as   part   of   the

classification analysis to determine whether a trademark is entitled

to Lanham Act protection under the first element of trademark

infringement.33    If the asserted mark is entitled to protection, the

second element of the infringement analysis focuses on whether the

use of the allegedly infringing mark is likely to cause confusion

with the protected mark.          Borinquen Biscuit, 443 F.3d at 116.

Following the lead of the parties, the district court conflated the

two elements of an infringement analysis.           After having stated that

Boston Duck’s ownership of a protected mark, BOSTON DUCK TOURS, was

not disputed, the district court nevertheless analyzed the phrase

“duck tours” to determine whether it was a “generic mark,” when it

considered the eighth Pignons factor, the strength of the mark.

             In considering the eighth factor, the court noted that it

was the cornerstone of Super Duck’s case and that Super Duck’s

     32
      When the party claiming infringement has registered its
trademark on the Principal Register, a presumption arises that the
mark is entitled to Lanham Act protection. Colt, 486 F.3d at 705.
Further, when a mark has become incontestable, pursuant to 15
U.S.C. § 1065, as is the case here, registration is conclusive
evidence that the mark merits protection. Park ‘N Fly, 469 U.S.
189, 191-192.
     33
      The classifications used to determine whether a mark is
protected range along a spectrum of distinctiveness as follows:
“(1) generic, (2) descriptive, (3) suggestive, (4) arbitrary, or
(5) fanciful.” Colt, 486 F.3d at 705.

                                    -59-
“argument hinges on the theory that the phrase ‘duck tours’ is a

generic term and thus, not protectable regardless of any actual

confusion or similarity of trademarks.   As expected, the plaintiff

vigorously disagrees.”    Id. at 126.    The court then considered

whether the phrase “duck tours” was generic or whether it was

protectable under the Lanham Act and concluded: “Although the Court

is not convinced that ‘duck tours’ is a very strong mark it is, at

least, not a generic mark.   The Court declines to decide at this

time whether it is descriptive, suggestive or arbitrary but even if

it is a weak descriptive mark, there is persuasive evidence that it

has acquired a secondary meaning in the Boston area during the past

13 years.” Id. at 127. The court concluded its analysis by finding

that “duck tours” was not generic.

                                II.

          In this case, however, “duck tours” is not claimed as a

trademark at all.   Boston Duck does not allege that   Super Duck is

infringing its right to the mark “duck tours.”     Cf. Ty, Inc. v.

Jones Group Inc., 237 F.3d 891, 897 (7th Cir. 2001); Ale House

Mgmt., Inc. v. Raleigh Ale House, Inc., 205 F.3d 137, 140 (4th Cir.

2000); Boston Beer Co. Ltd. v. Slesar Bros. Brewing Co., Inc., 9

F.3d 175, 179-83 (1st Cir. 1993). Instead, Boston Duck asserts that

Super Duck is infringing its registered mark, BOSTON DUCK TOURS, and

its cartoon duck logo, by using a confusingly similar mark and logo.




                               -60-
          The majority opinion analyzes the separate phrase “duck

tours,” apart from the asserted mark “BOSTON DUCK TOURS,” and

determines that the phrase “duck tours” is generic.    The question

of whether a mark is generic or protected is one that is addressed

in the first part of an infringement analysis.        See Borinquen

Biscuit, 443 F.3d at 116.   Because the parties agreed that Boston

Duck’s mark was protected, the first part of the infringement

analysis has no place in this case.     See id.   Instead, the case

turns on the second element, whether there is a likelihood of

consumer confusion between Boston Duck’s mark and logo and Super

Duck’s mark and logo, which is determined by applying the Pignons

factors, not by considering whether part of a mark is entitled to

trademark protection.

          Furthermore, the “anti-dissection rule” instructs that

composite trademarks, those with more than one word, are considered

as a whole for purposes of determining a likelihood of consumer

confusion.   3 McCarthy § 23:41.      Therefore, when we apply the

Pignons factors, “we look at ‘the total effect of the designation,

rather than a comparison of the individual features.’” Aktiebolaget

Electrolux v. Armatron Int’l, Inc., 999 F.2d 1, 4 (1st Cir. 1993)

(quoting Pignons, 657 F.2d at 487). Despite that rule, the district

court and the majority opinion analyze the phrase “duck tours” as

if it were a separately claimed mark apart from the mark as a whole.

I disagree with that approach, which I believe is contrary to Boston



                               -61-
Duck’s claim and to an infringement analysis that is supported by

this circuit’s precedent.

           In addition, Super Duck raised the question of whether

“duck tours” is generic in the context of the eighth Pignons factor,

the strength of the trademark.    The parties and the district court

then treated that issue as the “cornerstone” of the preliminary

injunction analysis.     The majority follows that path and analyzes

the strength of “duck tours” in the context of the eighth Pignons

factor.

           In this circuit, however, the strength of a trademark is

assessed   based    on   “practical     matters   and   not    the   legal

classification of the mark.”34        Attrezzi, 436 F.3d at 40.          An

argument that a mark is weak based on its legal classification

between generic and arbitrary or fanciful “is not a proposition

supported by any First Circuit case law and its logic is not

apparent   to   us.”35   Id.   Although     the   majority    attempts   to

     34
      The practical matters pertinent to the strength of the mark
include “the length of time a mark has been used and the relative
renown in its field; the strength of the mark in plaintiff’s field
of business; and the plaintiff’s action in promoting the mark.”
Equine Techs., Inc. v. Equitechnology, Inc., 68 F.3d 542, 547 (1st
Cir. 1995) (internal quotation marks omitted). The legal
classification of trademarks, from generic to fanciful, is used in
the first step of an infringement analysis, for determining whether
a mark is protected under Lanham Act. Borinquen, 443 F.3d at 116-
17.
     35
      In contrast, other circuits do consider where a mark falls
on the classification spectrum for purposes of determining the
mark’s strength. See, e.g., Am. Rice, Inc. v. Producers Rice Mill,
Inc., 518 F.3d 321, 330 (5th Cir. 2008); Aronowitz v. Health-Chem
Corp., 513 F.3d 1229, 1239-40 (11th Cir. 2008); Banff, Ltd. v.

                                 -62-
distinguish the holding in Attrezzi from the circumstances in this

case, I am not persuaded.

          Other   circuits      determine    the    strength    of    a   mark    by

considering both its “conceptual strength,” meaning where it falls

along the legal classifications of distinctiveness from generic to

fanciful, and its commercial strength.             See, e.g., Ut. Lighthouse

Ministry v. Found. for Apologetic Info. & Research, ___ F.3d ___,

2008 WL 2204387, at *7 (10th Cir. May 29, 2008); Synergistic Int’l,

LLC, v. Korman, 470 F.3d 162, 173-74 (4th Cir. 2006).                 As Attrezzi

explains, the second element of the infringement analysis, whether

using the accused mark is likely to cause consumer confusion,

requires consideration of real life, practical, marketplace evidence

of the likelihood of confusion.          436 F.3d at 40.       Where a mark is

classified on the spectrum of distinctiveness is not evidence of the

choices   and   decision-making      that     a    consumer     faces     in     the

marketplace. Instead, the second element considers the actual use

of the allegedly infringing mark and its likely effect on commerce.

Therefore, I read Attrezzi as establishing an analytical framework

that is different from that followed in other circuits and that

distinguishes   between   the    legal     issue    of   a   mark’s   conceptual

strength and the practical issue of its commercial strength.



Federated Dep’t Stores, Inc., 841 F.2d 486, 491 (2d Cir. 1988).
Because this circuit has rejected that analysis, we are bound by
that precedent in the absence of intervening circumstances that
would warrant a change. See, e.g., Amato v. United States, 450 F.3d
46, 53 (1st Cir. 2006).

                                    -63-
                                III.

           Despite the cited differences of opinion, I reach the same

result under the following analysis.

A.   Likelihood of Consumer Confusion - Pignons Factors

           Trademark infringement requires proof that consumers are

likely to be confused as to the source of the product they are

buying.   I.P. Lund Trading ApS v. Kohler Co., 163 F.3d 27, 43 (1st

Cir. 1998).   The potential for confusion is measured by considering

the Pignons factors:

           (1) the similarity of the marks; (2) the
           similarity of the goods; (3) the relationship
           between the parties’ channels of trade; (4) the
           relationship between the parties’ advertising;
           (5) the classes of prospective purchasers; (6)
           evidence   of   actual   confusion;   (7)   the
           defendant’s intent in adopting its mark; and
           (8) the strength of the plaintiff’s mark.

Borinquen, 443 F.3d at 120 (citing Pignons S.A. de Mecanique de

Precision v. Polaroid Corp., 657 F.2d 482, 487 (1st Cir. 1981)).

The eight factors provide guidance and may be given more or less

weight depending on the particular circumstances of the case.

Beacon Mut. Ins. Co. v. OneBeacon Ins. Group, 376 F.3d 8, 15 (1st

Cir. 2004).

           1. Similarity of the Marks

           The similarity of marks must be determined by comparing

the total effect of each mark, not their separate parts.       Astra

Pharm. Prods., Inc. v. Beckman Instruments, Inc., 718 F.2d 1201,

1205 (1st Cir. 1983).   Nevertheless, if the most dominant feature

                                -64-
of both marks is the same or similar, then that similarity may cause

confusion. Beacon Mut., 376 F.3d at 18. Words that were disclaimed

in the course of trademark registration ordinarily are not the

dominant part of a composite word mark. See 4 McCarthy § 23:42; see

also Country Floors, Inc. v. P’ship Composed of Gepner & Ford, 930

F.2d 1056,    1065 (3d Cir. 1991); Pizzeria Uno Corp. v. Temple, 747

F.2d 1522, 1530 (4th Cir. 1984); Giant Brands, Inc. v. Giant Eagle,

Inc., 228 F. Supp. 2d 646, 653 (D. Md. 2002). In addition, a logo

or additional distinguishing features used with a mark may reduce

the likelihood of confusion.     Int’l Ass’n of Machinists & Aerospace

Workers v. Winship Green Nursing Ctr., 103 F.3d 196, 203 (1st Cir.

1996).

             SUPER DUCK TOURS and BOSTON DUCK TOURS both include the

phrase “duck tours” which makes that part of the marks identical.

Boston   Duck    disclaimed   both    “duck”     and   “tours”   during   the

registration process and Super Duck disclaimed “duck tours.”              In

addition, the term “duck tours” is commonly understood to mean an

amphibious sightseeing excursion.           Therefore, “duck tours” should

not be considered the dominant part of their marks.

             Instead, the marks’ first words are their most salient

features. “Super” refers to the characteristics of the tour, while

“Boston” suggests its geography. The overall impression, therefore,

suggests a similar tour offered by different enterprises.




                                     -65-
            The logos reinforce the differences.    Boston Duck's logo

consists of a white oval within which is a circle with a black

border framing a yellow cartoon duck. The duck sits on blue water

facing out directly from the center of the circle with a purple

backdrop.   Written around the top of the circle is the name BOSTON

DUCK TOURS in uniform black lettering.       The yellow cartoon duck

wears a camouflage hat and is flapping its wings into water, causing

the blue-and-white-tipped water to splash outside of the circle.

            Super Duck's logo is a blue oval with darker blue accents,

denoting water.     Toward the top of the logo, and getting smaller

across the logo to suggest motion from left to right, the trade name

SUPER DUCK TOURS is printed in orange.     “SUPER” is the largest and

most prominent feature of the mark as used in the logo.        At the

center of the logo is a duck tour vehicle with a cartoon duck head

and wings on the front and a duck tail on the rear of the vehicle.

The duck vehicle with its wheels depicted is moving from a black

road into the water.    On the front of the vehicle are the head and

shoulders of a cartoon duck with an orange cape flowing behind and

over the vehicle.    With one of its two muscular wings, the duck is

holding up an orange flag    with the words “Charlestown, MA” on it.

Passengers crowd together along the side of the duck vehicle, which

has "Super Duck Tours" written on its side.        As the duck vehicle

enters the water, white water splashes into the air.




                                 -66-
          Although both logos show cartoon ducks, the ducks are used

differently.     Super Duck’s logo emphasizes its super hero theme and

its new vehicle, while Boston Duck’s logo focuses on the duck’s head

with a camouflage hat, a reference to the World War II vehicles used

by Boston Duck. The obvious differences between the marks and logos

strengthen the conclusion that they are not confusingly similar.

If consumers viewed the marks and logos in the marketplace, without

prior exposure to only Boston Duck’s mark and logo, they would not

be confused.

          2. Similarity of Services

          The tour services offered by Boston Duck and Super Duck

are similar, and the district court found them to be virtually

identical.   Super Duck does not challenge that part of the district

court’s order.

          3. Channels of Trade, Advertising, and Customers

          The third, fourth, and fifth Pignons factors are often

considered together.     Attrezzi, 436 F.3d at 39.    The parties do not

dispute   that    they   share   channels   of   trade,   customers,   and

advertising.

          4.     Actual Confusion

          Evidence that consumers are actually confused by similar

marks provides the best proof of the likelihood of future confusion.

Id. at 40. Evidence of actual confusion, however, may be the result

of external factors unrelated to the similarity of the marks.



                                    -67-
Anheuser-Busch, Inc. v. L & L Wings, Inc., 962 F.2d 316, 320 (4th

Cir. 1992). While trademarks are intended to protect against unfair

competition, they are not intended to perpetuate product monopolies.

Id.

           Boston Duck provided evidence that some consumers were

confused when Super Duck began operations in Boston in the summer

of 2007.   Some consumers would buy tickets for Super Duck tours and

then arrive at Boston Duck’s departure sites for tours.    Taken in

the proper context, however, the confusion that has occurred between

Super Duck and Boston Duck during the first few weeks of Super

Duck’s operations in the Boston area was more likely caused by

Boston’s Duck unique position during the thirteen years that it

operated the only amphibious tour service in the Boston area.36   As

a result, Boston Duck has enjoyed a monopoly in that segment of the

tour service industry in the Boston area.   In contrast, if several

amphibious tour services had been operating in the Boston area when

Super Duck began operations, a duck tour would be less likely to be

associated with a single company.37

           Trademark laws, however, cannot be used to perpetuate a

product monopoly if the competing trademarks are not otherwise

confusingly similar.    Because I conclude that Boston Duck’s and

      36
      The record also suggests that confusion may have been
exacerbated by the company Super Duck hired to sell its tickets.
      37
      For example, consumers would not confuse “Boston Pizza” with
“Super Pizza” because they expect a variety of pizza businesses to
co-exist.

                                -68-
Super Duck’s marks and logos are not confusingly similar, I am

unpersuaded by the evidence of actual confusion.

             5. Intent

             Whether the defendant acted in bad faith in adopting its

mark   is   another       factor   to   be   considered   in   determining     the

likelihood of consumer confusion.                 Attrezzi, 436 F.3d at 40.

Evidence that the defendant intended to take advantage of the

plaintiff’s reputation, goodwill, and promotion of its product by

adopting a similar mark is probative of the likelihood of consumer

confusion. Star Fin. Servs., Inc. v. AASTAR Mortgage Corp., 89 F.3d

5, 11 (1st Cir. 1996).         Evidence of the defendant’s good faith in

adopting its mark, however, does not show that consumer confusion

is unlikely.        Id.

             Boston Duck argues that Super Duck intended to trade off

of Boston Duck’s goodwill by using SUPER DUCK TOURS as its mark.

In support of that theory, Boston Duck contends that Super Duck was

aware of Boston Duck’s trademark, its logo, and its associated

reputation when it moved its operations from Portland, Maine to

Boston.     Those    circumstances,      Boston   Duck    asserts,   support   an

inference of Super Duck’s bad faith.

             The evidence shows, however, that Super Duck adopted its

mark when it began operating in Portland six years before it moved

to Boston.     Boston Duck does not contend that use of the mark in




                                        -69-
Portland infringed its trademark. The circumstances here do not

support an inference of bad faith.

           6. Strength of the Mark

           The last Pignons factor evaluates the relative strength

of the marks based on practical considerations.   Attrezzi, 436 F.3d

at 40.   Strength is measured by considering “the length of time the

mark has been used, the trademark holder’s renown in the industry,

the potency of the mark in the product field (as measured by the

number of similar registered marks), and the trademark holder’s

efforts to promote and protect the mark.” Borinquen, 443 F.3d at

121.

           The evidence shows that Boston Duck Tours has used its

trademark and logo since 1994.     Super Duck began to use its mark

seven years later, in 2001, in Portland, Maine. The first duck tour

apparently began in Wisconsin just after World War II. Indeed,

Boston Duck acknowledges on its website that it is not the first or

the only duck tour. Therefore, although Boston Duck has more

longevity than Super Duck, Boston Duck was not the first duck tour

nor is it apparently the longest running duck tour in the industry.

           Boston Duck demonstrates that it is renowned in the Boston

area for its sightseeing tours.   Its fame is due at least in part,

however, to the position it has enjoyed as the only duck tour

service in the Boston area. Boston Duck’s recognition in tour

magazines and the awards it cites are focused on its unique Boston



                                 -70-
service.   As such, the evidence does not show that Boston Duck has

unusual renown in the    industry as a whole, when compared to

amphibious tours offered elsewhere.

           The record evidence shows that many other amphibious

vehicle sightseeing companies, outside of Boston, provide the same

service, use the term “duck” or “duck tour” in their names or in

describing their services, and show a cartoon duck in their logos.38

Even Boston Duck’s means of conveyance, the World War II DUKWs, is

not unique. The record also shows that other duck tour companies

have applied to register names with the term “duck tours,” including

Super Duck, and that other trademarks which include the term “duck

tours” have been registered with the PTO.

           Boston Duck protected its mark by registering its word

mark and its logo with the PTO in 2002. Boston Duck represents that

its declarations for use and incontestibility of the mark were

accepted by the PTO in July of 2007.   In its registration, however,

Boston Duck disclaimed the right to use the word “duck” and the word

“tours” apart from its mark, BOSTON DUCK TOURS.   Boston Duck states




     38
      In fact, this is not the first dispute about similar services
that has landed a duck tour company in court. See, e.g., Ride the
Ducks of Phil. LLC v. Duck Boat Tours, Inc., 2005 WL 1583514 (3d
Cir. July 6, 2005); City of Key West v. Duck Tours Seafari, Inc.,
972 So. 2d 901 (Fla. Dist. Ct. App. 2007); Dells Boat Co., Inc. v.
Village of Lake Delton, 2001 WL 1512763 (Wis. Ct. App. Nov. 29,
2001); Old South Duck Tours, Inc. v. Mayor & Aldermen of Savannah,
535 S.E.2d 751 (S.C. 2000).


                               -71-
that it promotes its mark and logo by using them on its website, on

its ticket sales booths, and on the tour vehicles.

            Despite Boston Duck’s recognition in the Boston tour

industry and its registration and promotion of its mark and logo,

given the common use of the term “duck tours” to describe the

service Boston Duck provides, BOSTON DUCK TOURS is not a strong

mark.

            7.   Weighing the Pignons Factors

            Although several of the pertinent factors for determining

whether Boston Duck has shown a likelihood of consumer confusion

between its mark and logo and Super Duck’s mark and logo are

conceded,    those   that   are   contested,    when   viewed   under   the

appropriate standard, weigh strongly against finding a likelihood

of consumer confusion.      Boston Duck Tours is not a strong mark,

particularly because its reputation is built at least in part on

having introduced the amphibious tour service to Boston and having

been the only such tour in Boston for thirteen years.           Duck tours,

however, have been and continue to be available in other cities in

this country and internationally.

            Despite their shared use of the phrase “duck tours,” the

overall impression of the Boston Duck and Super Duck marks and logos

is that they are not similar.             Although Boston Duck provided

evidence of actual consumer confusion, such confusion is likely more

the result of Boston Duck’s unique position in Boston rather than



                                   -72-
any similarity in the marks and logos. Finally, the record does not

support an inference that Super Duck adopted its name in bad faith

to trade off of Boston Duck’s reputation.   In sum, Boston Duck has

not shown that it is likely to succeed on its infringement claim by

showing a likelihood of consumer confusion between the marks and

logos.

B.   Injunction

           Therefore, Boston Duck was not entitled to the injunction

that was issued.   New Comm Wireless Servs., 159 F.3d at 674.




                                -73-
                       Appendix




Super Duck's design mark          Boston Duck's design mark




                           -74-